Case 1:14-cv-03014-LDH-RML Document 98 Filed 07/12/19 Page 1 of 6 PageID #: 961


                                  14-CV-3014 (LDH) (RML)

                                  UNITED STATES DISTRICT COURT
                                  EASTERN DISTRICT OF NEW YORK


                                  GONZALO CORTES,

                                                                               Plaintiff,

                                                        -against-

                                  POLICE OFFICER CHRISTOPHER MUSA,

                                                                             Defendant.


                                       DEFENDANT’S MOTIONS IN LIMINE


                                               ZACHARY W. CARTER
                                       Corporation Counsel of the City of New York
                                           Attorney for Defendant
                                           100 Church Street
                                           New York, N.Y. 10007

                                            Of Counsel: Erin Teresa Ryan
                                            Tel: (212) 356-5056
Case 1:14-cv-03014-LDH-RML Document 98 Filed 07/12/19 Page 2 of 6 PageID #: 962



                                   PRELIMINARY STATEMENT

                  In accordance with the applicable Federal Rules of Civil Procedure, the Federal

 Rules of Evidence, the local civil rules of the Eastern District of New York, and this Court’s

 Individual Rules of Practice, defendant Sergeant Christopher Musa respectfully submits this

 further memorandum of law seeking the following relief in limine: 1 (i) Plaintiff should be

 preclude from introducing evidence or testimony related to exhibits that were previously

 excluded by the Court; a (ii) Plaintiff should be precluded from using evidence of defendant’s

 expert’s prior testimony as that testimony has not been provided to defendant as required by

 Your Honor’s rules, and is not helpful to the jury and is confusing; and (iii) defendant reserve the

 right to file supplemental motions in limine with respect to any of plaintiff’s proposed witnesses

 or exhibits.

                                 BRIEF FACTUAL BACKGROUND

                  Plaintiff filed the Complaint on May 13, 2014, alleging violations of his federal

 constitutional rights arising out of an incident which occurred on July 1, 2013. See Complaint,

 ECF No. 1. 2 The current operative complaint, the Third Amended Complaint, was filed on June

 13, 2016. See Amended Complaint, ECF No. 41. Plaintiff claims that he was unlawfully arrested

 by officers on that date and taken to the 115th Precinct. See Complaint, p. 5. He further alleges



 1
   Defendant previously submitted his Motion in Limine on January 17, 2019. The Court ruled on
 those motions during a conference on January 23, 2019. Following that conference, the parties
 requested that the trial date be adjourned in order to allow for additional expert discovery. On
 January 2, the Court granted that motion, and set a new trial date and a new date for Motions In
 Limine solely related to expert discovery. See Order dated January 24, 2019. In accordance with
 that Order, defendant is not asking to reargue the previously decided motions. However,
 defendant retains the positions set out in those prior motions and his supplemental Motions in
 Limine dated January 24, 2019.
 2
     For ease of reference, citations to electronically filed documents refer to ECF pagination.
Case 1:14-cv-03014-LDH-RML Document 98 Filed 07/12/19 Page 3 of 6 PageID #: 963



 that while in the precinct, he asked to use the bathroom and was “viciously assaulted,’ causing

 injuries including a complete rupture of the rotator cuff in his right shoulder. See Complaint, p.

 5.

                By Order dated January 11, 2019, the Court granted defendants’ partial motion for

 summary judgment and dismissed the City of New York, Sergeant Rzonca, Officer Smith,

 Officer Ruggiero, Officer Ryan, Officer Cestaro, Officer Shulz, Sergeant Daly, Officer Cappucia

 and Sergeant Rodeschin from the case.         In addition, the Court dismissed the deliberate

 indifference claim against Officer (now Sergeant) Christopher Musa. See January 11, 2019

 Order, ECF No. 59, p. 7. The sole remaining claim to be tried is plaintiff’s alleged excessive

 force claim arising under 42 U.S.C. § 1983 against defendant Sergeant Musa.

                                          ARGUMENT

                                             POINT I

                       PLAINTIFF SHOULD BE PRECLUDED
                       FROM     INTRODUCING     EVIDENCE
                       PREVIOUSLY EXCLUDED BY THE COURT

                Plaintiff’s exhibit 26 is intraoperative photos from plaintiff’s surgery that were

 previously excluded by the Court as they were not produced until January, 2019. In fact, at the

 final pre-trial conference, plaintiff admitted that there was no real reason why these photographs

 were not obtained during the course of discovery. Despite the Court’s clear instruction that the

 only changes to the Joint Pre-Trial Order should be those relevant to the expert report, plaintiff

 has again inserted these documents into the JPTO in direct contravention of the Court’s Order.

 The Court should, yet again, preclude these exhibits as they were not produced in a timely

 manner.

                Plaintiff apparently believes that the fact that he showed these documents to his

 expert should allow him to introduce these photographs.         Defendant, operating under the


                                                 2
Case 1:14-cv-03014-LDH-RML Document 98 Filed 07/12/19 Page 4 of 6 PageID #: 964



 instruction of the Court that no further changes would be allowed to the JPTO, did not believe

 these would be introduced to the Court and therefore, did not send them to his expert to review.

 Plaintiff apparently had no such concerns.       Plaintiff apparently believes that, having been

 provided with these documents late, and after hearing that they were excluded, defendant was

 somehow “on notice” that these documents existed. This argument defies logic. The documents

 should be precluded and plaintiff’s experts should be precluded from discussing them. 3

                                             POINT II

                        PLAINTIFF SHOULD BE PRECLUDED
                        FROM    INTRODUCING   POTENTIALLY
                        IRRELEVANT AND CONFUSING EVIDENCE
                        THAT HAS NOT BEEN PROVIDED TO
                        DEFENDANT.

                Plaintiff’s exhibits 28-52 are all documents relating to defendant’s expert, Dr.

 Herbert Sherry. These include a “verdict search,” expert reports from other cases and testimony

 from other cases in which Dr. Sherry was an expert. As an initial matter, defendant has not been

 provided with a copy of this intended impeachment material. 4 Therefore, defendant is unable to

 determine which of these documents may be proper impeachment material, and which may be

 irrelevant, confusing or cumulative pursuant to F.R.E. 402 and 403. For example, plaintiff’s

 Exhibit 28 is a “verdict search” of Dr. Sherry. Not only is it unclear exactly what is meant by



 3
   To the extent the Court is inclined to allow plaintiff to use these documents, defendant should
 be permitted to subpoena documents related to Worker’s Compensation that were sought in
 January. To the same extent that defendant is on notice of these photos, plaintiff is on notice that
 defendant sought these documents and believed they would be relevant. In fact, plaintiff could
 have obtained these documents himself without a subpoena in the months since the previous
 conference.
 4
  In the JPTO, plaintiff accurately states that he only received defendant’s expert report on May
 28, 2019, which was the date agreed upon by the parties. However, in the month since the JPTO
 was submitted, plaintiff has still failed to produce any of these documents to defendant.


                                                  3
Case 1:14-cv-03014-LDH-RML Document 98 Filed 07/12/19 Page 5 of 6 PageID #: 965



 this reference, but it is unclear what, if any, relevance the report of a third party about verdicts

 involving Dr. Sherry would serve. Defendant therefore reserves the right to supplement this

 motion once plaintiff has provided the impeachment material so that defendant may more

 properly address the issue.

                                             POINT III

                        DEFENDANT RESERVES HIS RIGHT TO
                        FILE   SUPPLEMENTAL MOTIONS IN
                        LIMINE.

                Defendant respectfully reserves his right to object to any in limine motions

 submitted by plaintiff and to file supplemental motions in limine. Defendant further respectfully

 reserves his right to object and file motions in limine with respect to any of plaintiff’s witnesses

 or exhibits which may be disclosed in plaintiff’s JPTO, which has not yet been received.

                                          CONCLUSION

                For the foregoing reasons, defendant respectfully requests that the Court grant his

 motions in limine in their entirety, and such other and further relief as the Court deems just and

 proper.

 Dated:         New York, New York
                July 12, 2019


                                               ZACHARY W. CARTER
                                               Corporation Counsel of the
                                               City of New York
                                               Attorney for Defendant
                                               100 Church Street, Room 3-203A
                                               New York, New York 10007
                                               (212) 356-5056


                                       By:            /s/
                                               Erin Teresa Ryan
                                               Assistant Corporation Counsel
                                               Special Federal Litigation Division


                                                  4
Case 1:14-cv-03014-LDH-RML Document 98 Filed 07/12/19 Page 6 of 6 PageID #: 966



 cc:   VIA ECF
       Gabriel Harvis
       Counsel for Plaintiff




                                       5
